      Case 1:19-cv-00139-SJB ECF No. 36 filed 08/13/19 PageID.280 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 ERIC OSTERGREN,

         Plaintiff,
                                                                    Case No. 1:19-cv-139
 v.
                                                                    HON. JANET T. NEFF
 HEATHER S. FRICK,

         Defendant.
 ____________________________/


                                             ORDER

        The Court conducted a Status Conference with counsel on the record on August 13, 2019

to discuss the topics delineated in the parties’ July 2, 2019 Joint Notice (ECF No. 27), including

the import of the June 11, 2019 decision of the Michigan Tax Commission relevant to the Michigan

Certified Assessing Officer (MCAO) Non-Disclosure Agreement. On July 2, 2019, Plaintiff also

filed a Motion to Substitute Party (ECF No. 29), to which Defendant filed a response (ECF No.

33). Consistent with the discussion and rulings on the record, including the parties’ voluntary

consent to have a United States Magistrate Judge conduct any and all further proceedings in the

case, including trial and entry of final judgment:

        IT IS HEREBY ORDERED that Plaintiff’s Motion to Substitute Party (ECF No. 29) is

GRANTED for the reasons stated on the record, and Plaintiff shall, not later than August 20, 2019,

file a Second Amended Complaint that (a) removes the Class Allegations and (b) adds the new

Executive Director as a defendant.

        IT IS FURTHER ORDERED that the referenced case is hereby referred to Magistrate

Judge Ellen S. Carmody, U.S. District Court, 664 Ford Federal Building, 110 Michigan, N.W.,

Grand Rapids, Michigan, for all further proceedings and the entry of judgment in accordance with
    Case 1:19-cv-00139-SJB ECF No. 36 filed 08/13/19 PageID.281 Page 2 of 2



28 U.S.C. § 636(c), FED. R. CIV. P. 73, and the foregoing agreement of counsel. Any appeal shall

be taken to the United States Court of Appeals for this Circuit, in accordance with 28 U.S.C.

§ 636(c), FED. R. CIV. P. 73(c).


Dated: August 13, 2019                                      /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               2
